Citation Nr: 1022208	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral ankle and 
foot disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
December 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
February and March 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for bilateral foot 
and ankle pain, as well as service connection for a chronic 
skin condition involving subacute eczema.

To support his claims, the Veteran testified at a hearing at 
the RO in October 2006 before the undersigned Veterans Law 
Judge of the Board.  Thereafter, in a March 2007 decision, 
the Board granted service connection for a skin disorder 
(dermatitis/eczema).  The RO effectuated that decision by 
assigning an initial 10 percent rating retroactively 
effective from August 2002.  The Veteran did not, 
in response, appeal either that 10 percent initial rating or 
effective date of that award.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he must separately 
appeal these "downstream" issues).  However, after filing a 
separate claim for an increased rating, the RO issued a 
September 2008 decision granting a higher 30 percent rating 
for this skin disability.

When granting service connection for the skin disorder in 
March 2007, the Board also remanded the claim for service 
connection for bilateral ankle and foot disorders for 
additional development and consideration.  That additional 
development included obtaining Social Security Administration 
(SSA) records, VA and private treatment records, and 
scheduling the Veteran for a VA examination for a medical 
nexus opinion concerning whether these disorders are related 
to his military service.  To the extent possible, all 
requested development was accomplished, except that the VA 
examination resulted in an inconclusive opinion regarding the 
etiology of these disorders.  As a result, the Board remanded 
these claims again in October 2009 to obtain a more 
definitive opinion.  This opinion was obtained in December 
2009, and these claims were readjudicated in a February 2010 
supplemental statement of the case (SSOC).  But these claims 
were again denied, so they are again before the Board.  

FINDINGS OF FACT

1.  The Veteran's service treatment records show he was seen 
on one occasion in November 1975 for left ankle pain, at 
which time X-rays were unremarkable.

2.  His bilateral (i.e., right and left) ankle and foot 
disorders were first diagnosed many years after his military 
service had ended and the most probative (competent and 
credible) evidence indicates they are unrelated to his 
service - including to the one documented incident of left 
ankle pain he experienced in service.


CONCLUSION OF LAW

Bilateral ankle and foot disorders were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
underlying merits, providing relevant statutes and VA 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

These VCAA notice requirements apply to all five elements of 
claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Letters satisfying these notice requirements were sent to the 
Veteran in August 2003, July 2007, and November 2009.  None 
of the letters were sent prior to initially adjudicating his 
claim in February and March 2003, the preferred sequence.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, after all letters were issued, so as to provide all 
required VCAA notice, the RO and Appeals Management Center 
(AMC) readjudicated the Veteran's claim on several occasions, 
most recently in the February 2010 SSOC.  This is important 
to point out because the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
SSOC can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

Thus, the Veteran has received all required VCAA notice and 
had his claim reconsidered since providing all necessary 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(indicating that he, as the pleading party, not VA, has the 
burden of showing there is a VCAA notice error and, moreover, 
that the error is unduly prejudicial, i.e., outcome 
determinative).  In short, VA has complied with the duty-to-
notify provisions of the VCAA.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
medical records that he and his representative cited as 
relevant to his claim, including SSA records, VA treatment 
records, and private treatment records, as requested in the 
Board's March 2007 remand.  The Board also requested that the 
National Personnel Records Center (NPRC), a military records 
repository, search to determine whether there are any 
treatment records from Walston Army Hospital in Ft. Dix, New 
Jersey, dated from December 1972 to March 1973, since the 
Veteran had indicated that he was treated at that facility 
for ankle sprains.  The NPRC requested these records in July 
2007, but was told that no such records exist.  Therefore, 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (holding that the duty to assist is not a 
license for a fishing expedition to determine if there might 
be some unspecified information which could possibly support 
a claim.).

In addition to that development, the Veteran was provided a 
VA examination in February 2008 for a medical opinion 
concerning whether his bilateral ankle and foot disorders are 
related to his military service.  And since the designated VA 
examiner provided an inconclusive opinion regarding etiology, 
the Veteran was afforded another VA examination in December 
2009, which resulted in a more definitive medical opinion 
based on a review of his claims file for the pertinent 
medical and other history and which is supported by sound 
medical rationale.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
So there has been the required substantial compliance with 
the Board's remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  Accordingly, no further notification or assistance 
is needed to meet the requirements of the VCAA or Court.



II.  Service Connection for Bilateral Ankle and Foot 
Disorders

The Veteran has received diagnoses of bilateral ankle and 
foot disorders, which he attributes to injuries sustained 
while on active duty.  For the reasons and bases set forth 
below, however, the Board finds that the preponderance of the 
evidence is against his claim, so it must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Stated somewhat differently, service connection 
requires:  (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus, i.e., etiological link 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

An in-service injury, alone, is not enough, as there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
or this is legitimately questionable, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases such as arthritis will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year of discharge from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.



Turning now to the facts of this particular case.  The 
Veteran's service treatment records show he was seen in 
November 1975 for left ankle pain.  He reported that pain had 
been occurring on and off since spraining his left foot in 
1972, although there are no documentary records of any 
earlier complaints or treatment for a sprained left foot 
dating back to that purported 1972 injury.  Indeed, the AMC's 
attempt to obtain such records from Walston Army Hospital in 
Ft. Dix, New Jersey, resulted in a response from the NPRC 
that no such records exist.  In Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court 
addressed lay evidence as potentially competent to support 
the presence of disability, including during service, even 
where not corroborated by contemporaneous medical evidence.  
However, the Federal Circuit Court in Buchanan also indicated 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence, such as in terms of assessing whether 
a claimed injury in fact occurred in light of other evidence 
of record also or equally deserving of consideration.

Here, the remainder of the Veteran's service treatment 
records, including the report of his military separation 
examination, makes no further mention or reference to 
left foot or ankle problems.  These records also make no 
reference to problems with his right foot or ankle.  So, on 
the whole, the records concerning his service only tend to 
show he injured his left foot or ankle (not also his right 
foot or ankle), and that his left foot or ankle injury did 
not result in any chronic, meaning permanent, residual 
disability.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
His military service ended in December 1980.

The report of a VA examination nearly a year later, in 
November 1981, albeit for an unrelated condition, noted an 
"otherwise normal musculoskeletal survey."  Thus, there is no 
objective clinical indication of arthritis involving either 
ankle or foot within the required one-year presumptive period 
following the Veteran's discharge from service.  Arthritis 
must be confirmed by X-ray.  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003.  And in the absence of this 
radiographic confirmation, meaning for all intents and 
purposes he did not have arthritis within the allotted time 
specified, the Board need not determine whether it was 
compensably disabling to the required degree of at least 10 
percent.  See DCs 5271 and 5284.

Indeed, it was not until some 22 years after service that the 
Veteran began complaining about or seeking treatment for 
bilateral ankle and foot pain.  This extended length of time 
between the conclusion of his military service and the onset 
of symptoms provides additional evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).

Treatment records from J.S., DPM., show the Veteran was first 
seen for bilateral ankle and foot pain in October 2002.  The 
diagnoses were:  (i) tendonitis, Achilles tendon; (ii) 
capsulitis of the ankles; (iii) painful arthralgia of the 
ankle joint; and (iv) sinus tarsi syndrome of both feet.  In 
a March 2003 letter, Dr. J.S. explained that the Veteran had 
told him that he had injured his feet and ankles in the Army 
30 years earlier, and that he had sought treatment many times 
in service with no relief.  Dr. J.S. also noted the Veteran's 
disorders were made worse by a pes planus deformity.  Dr. 
J.S. then stated, "I can't say for certain whether the 
injury sustained while the [Veteran] was in the army is the 
only cause of his ankle pain, but I can't say it didn't cause 
it."  

A VA podiatrist treated the Veteran in July 2003, at which 
time he recorded the Veteran's complaints of foot problems 
dating back to service.  The Veteran explained that the pain 
initially began in 1972 following a forced march when he 
collapsed.  The diagnostic impression was degenerative joint 
disease (i.e., arthritis) of the feet.  It appears the 
Veteran told other evaluating clinicians about his continuous 
foot and ankle pain since service.  In a March 2006 letter, 
for example, J.E.S., M.D., noted, "[p]ainful feet (onset 
1972)."  Various VA outpatient treatment records also note 
the Veteran's self-reported history of bilateral foot and 
ankle pain dating back to service.  



In Leshore v. Brown, 8 Vet. App. 406, 409 (1995), the Court 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence.  The Court also has held that a medical 
nexus opinion relating a disorder back to service is only as 
good and credible as the history on which it was predicated.  
See Reonal v. Brown, 5 Vet. App. 458 (1993).

But that said, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure had 
compromised the value of the medical opinion.  In contrast, 
the Court held that, in rejecting the other private medical 
opinion, the Board had offered adequate reasons and bases for 
doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, 
the Board's rejection was not based solely on the failure to 
completely review the claims file.

Here, while Dr. J.S. attempted to offer an opinion as to 
whether the disorders had their onset in service, his 
statements regarding this potential correlation ultimately 
were inconclusive on this determinative issue of etiology, so 
his equivocal opinion cannot be employed as suggestive of a 
linkage between the disorders and the Veteran's military 
service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993); See also, generally, 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See, too, 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

Indeed, there are a line of precedent cases discussing the 
lesser probative value of opinions like this that are 
equivocal, in various contexts, which essentially state that 
it is possible that what posited is true.  See, e.g., Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 
241 (1993); and Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Saying something "may" be true is tantamount to just 
as well saying it "may not" be true, and an award of VA 
benefits may not be based on resort to speculation or remote 
possibility.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Others have more definitively indicated the Veteran's current 
bilateral foot and ankle disorders are related to his 
military service.  In a September 2007 letter, B.R., M.D., 
wrote, "[i]t is my opinion that the [Veteran] sustained 
injuries to both feet while serving in the military from 1972 
to 1980.  [He] still suffers from bilateral foot pain 
attributable to service in the US Army from 1972-1980.  
In a March 2008 report, Dr. A.K., stated, "I have reviewed 
the office note[s] from Dr. [B.R.] and agree with him in 
regards to [the Veteran] and his disabilities.  I feel [the 
Veteran] is 100% disabled due to his long standing pain 
symptoms which apparently began during his basic training 
from the Army during 1972."  And in an October 2009 letter, 
Dr. J.E.S. stated that he had last seen the Veteran 
in August 2009 for continued pain in his legs, feet, and 
lower back.  Dr. J.E.S. then stated that he believed the 
Veteran was disabled from the symptoms related to his 
military experience. 

The major flaw in these opinions, however, is that these 
doctors all failed to address the specifically relevant facts 
of this particular case.  In particular, none of these 
doctors mentioned or otherwise accounted for the fact that 
(i) the Veteran was only seen on one occasion during service 
for left ankle pain, with no competent and credible 
indication of any chronic residual disability involving 
either ankle or foot in service, left or right; (ii) the 
separation examination made no reference whatsoever to any 
problems involving either foot or ankle; (iii) equally, 
the November 1981 VA examination, just about one year after 
service, also made no reference or mention of any sort to 
problems with either foot or ankle; and (iv) the first 
documented post-service complaints of bilateral ankle and 
foot pain were not until some 22 years after his military 
service had ended.  In other words, there is no indication 
that Drs. B.R., A.K., and J.E.S. were intimately familiar 
with the relevant facts of this case.

Although their apparent failure to review the Veteran's 
claims file does not automatically undermine the probative 
value of their opinions, it certainly calls into question 
whether they considered all of the pertinent facts and 
applied sound medical principles and methods reliably to 
these facts in coming to their conclusions.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  In addition to 
overlooking the relevant facts, Drs. B.R., A.K., and J.E.S. 
did not provide any reasoned analysis, which the Court has 
held is where most of the probative value of a medical 
opinion is derived.  Id.  Therefore, since none of these 
opinions were based on the relevant facts or supported by any 
rationale, they are of limited probative value.  The Court 
has accepted that it is entirely permissible for the Board to 
discount the probative value of a supporting medical nexus 
opinion when, as here, the opinion was based on statements 
and/or history the Veteran provided that lacks credibility.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).



In contrast, a VA examiner offered a conclusive medical 
opinion based on the relevant facts and supported by sound 
rationale.  Before discussing this opinion, however, it is 
worth mentioning that the Veteran was initially examined by 
VA in February 2008.  During the interview, he told the VA 
examiner that he had complained of ankle pain around 1972 and 
1973, while in the Army, but was not sure which ankle.  The 
examiner noted the Veteran had apparently complained of left 
ankle pain in September 1975, but there is no evidence of 
chronicity or recurrence of this and no complaints concerning 
the right ankle.  The Veteran reported no injuries to either 
ankle after service.  Following a physical examination, the 
examiner diagnosed bilateral ankle sprain.  He then stated, 
"[t]here is no evidence of chronicity of [a] left ankle 
condition and no evidence of complaint of [a] right ankle 
condition in the service or the year after service.  [I] 
cannot relate the above bilateral ankle condition to the 
service without resort to speculation."

Because this VA compensation examiner ultimately was unable 
to provide the required etiological opinion without 
speculating, this amounts to "nonevidence," neither for nor 
against the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); Bloom 
v. West, 12 Vet. App. 185 (1999).

However, since that opinion was not sufficiently definitive 
on this determinative issue of etiology, the Veteran was 
administered another VA examination in December 2009 by a 
different examiner.  Again, the VA examiner reviewed the 
claims file and noted the Veteran's self-reported history of 
bilateral ankle pain since 1972.  At the conclusion of the 
objective physical portion of the examination, the diagnosis 
was chronic bilateral ankle strain.  The VA examiner then 
concluded, however, "the condition/disability is less likely 
as not (less than 50/50 probability) caused by or a result of 
service."  The examiner's rationale was that the service 
treatment records document only one visit in November 1975 
for left ankle/foot pain since 1972, with pain on and off 
since then, and a normal X-ray examination.


This VA examiner goes on to point out there is no further 
documentation of any ankle or foot problems through the 
Veteran's separation in November 1980, and no medical 
documentation of chronic ankle or foot problems for the next 
20-plus years.  This VA examiner also commented that the 
recent reports from Drs. B.R., J.E.S., and J.S. do not affect 
the lack of nexus needed for service connection.  

Because the Veteran is competent to report the onset of foot 
and/or ankle pain in service, as this requires only his 
personal knowledge, not medical expertise, as it comes to him 
through his senses, that VA examiner was specifically 
required to address the Veteran's report of chronic, 
persistent, pain in these areas during his military service 
in determining whether his current bilateral ankle or foot 
disability is related to his service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and, instead, 
relied on the absence of evidence in the Veteran's service 
treatment records to provide a negative opinion).  
Here, though, this VA examiner readily acknowledged the 
instance when the Veteran complained of left ankle pain while 
in service, so this is not a situation like in Dalton where 
there was no documentary evidence of a relevant injury or 
disease in service.  Instead, the VA examiner acknowledged 
and accepted that there was, just that by all indications 
(other than the Veteran unsubstantiated lay testimony) 
it only occurred on one isolated instance in service - 
which, in the VA examiner's opinion, was insufficient to 
suggest that isolated incident in turn resulted in chronic 
(again, meaning permanent) residual disability, especially 
given the unremarkable objective clinical findings (X-ray, 
etc.) and the subsequent occasions during service, including 
when examined for discharge, when the Veteran had no relevant 
subjective complaints and there were no pertinent objective 
clinical findings so as to have resulted in a notable 
diagnosis.



Since this VA examiner's unfavorable opinion is based on a 
review of the pertinent medical history and an objective 
clinical evaluation, and is consistent with the 
other evidence of record and supported by sound medical 
rationale, it provides compelling evidence against the 
Veteran's claim concerning his bilateral ankle and foot 
disorders.  Simply stated, this VA examiner applied valid 
medical analysis to the significant facts of this case in 
reaching his conclusion that the Veteran's bilateral ankle 
and foot disorders are unrelated to his military service.  
Nieves- Rodriguez, 22 Vet App at 297; see also Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases).

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements, including testimony 
presented during his October 2006 hearing when he again 
maintained that he had experienced pain in both ankles and 
feet since 1972.  His wife also testified that he had 
complained of pain in his ankles since service.  
Unfortunately, however, their recent assertions concerning 
the date of onset of the Veteran's bilateral ankle and foot 
disorders are not credible given the fact that there was only 
one isolated reference to left ankle pain in service, 
no mention whatsoever of any right ankle or foot related 
symptoms (including pain) at any time during service, and no 
further documented complaints concerning the left foot or 
ankle or any concerning the right foot or ankle until more 
than 20 years after his military service had ended.  

The Veteran is competent, even as a layman, to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing bilateral ankle and foot pain since service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The Federal Circuit Court has held that lay evidence is one 
type of evidence that must be considered, and that competent 
lay evidence can be sufficient in and of itself.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id; see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Although the Veteran is competent to report that he 
experienced bilateral ankle and foot pain since service, the 
Board must still weigh his lay statements against the medical 
evidence of record.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  And in this regard it is worth 
reiterating that the Board does not find the Veteran's 
statements concerning the etiology of his bilateral (right 
and left) ankle and foot disorders to be credible, since he 
complained about and was treated on just one occasion during 
service for left ankle pain (so not also right ankle pain) 
with no documented complaint about either ankle or foot until 
over 20 years after service.  These facts, in combination 
with the VA medical opinion, contradict his lay testimony.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd 
per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo 
v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self- 
interest, malingering, desire for monetary gain, and witness 
demeanor).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral ankle and foot 
disorders.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal of this claim is denied.


ORDER

The claim for service connection for bilateral ankle and foot 
disorders is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


